United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 31, 2010 or ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-33836 Stewart & Stevenson LLC (Exact name of registrant as specified in its charter) Delaware 20-3974034 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1000 Louisiana St., Suite 5900, Houston, TX (Address of Principal Executive Offices) (Zip Code) (713) 751-2700 (Registrant’s telephone number including area code) None (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or if such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ *No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or if such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated¨Accelerated filer¨Non-accelerated filerþSmaller reporting company filer¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2)Yes ¨No þ There is no market for the registrant’s equity.As of September 10, 2010, there were 100,005,000 common units outstanding. * The registrant is currently not required to file reports, including this report, pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 but is voluntarily filing this report with the Securities and Exchange Commission. 1 STEWART & STEVENSON LLC AND SUBSIDIARIES TABLE OF CONTENTS PartI. Financial Information Page Item 1. Financial Statements Condensed Consolidated Balance Sheets – as of July 31, 2010 and January 31, 2010 3 Condensed Consolidated Statements of Operations – Three and Six months ended July 31, 2010 and August 1,2009 4 Condensed Consolidated Statements of Cash Flows – Six months ended July 31, 2010 and August 1, 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 Part II. Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. [Removed and Reserved] 26 Item 5. Other Information 26 Item 6. Exhibits 26 2 PART I.Financial Information Item 1.Financial Statements Stewart & Stevenson LLC and Subsidiaries Condensed Consolidated Balance Sheets July 31, 2010 January 31, 2010 (In thousands, except units) (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Recoverable costs and accrued profits not yet billed Inventories, net Other current assets Total current assets Property, plant and equipment, net Goodwill and intangibles, net Deferred financing costs and other assets Total assets $ $ Liabilities and shareholders' equity Current liabilities: Bank notes payable $ $ Current portion of long-term debt 71 65 Accounts payable Accrued payrolls and incentives Billings in excess of incurred costs Customer deposits Other current liabilities Total current liabilities Long-term debt, net of current portion Other long-term liabilities Total liabilities Commitments and contingencies Shareholders' equity: Common units, 100,005,000 units issued and outstanding Accumulated other comprehensive income Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements 3 Table of Contents Stewart & Stevenson LLC and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended July 31, 2010 August 1, 2009 July 31, 2010 August 1, 2009 (In thousands, except per unit data) Sales $ Cost of sales Gross profit Selling and administrative expenses Other income, net ) Operating profit (loss) ) Interest expense, net Earnings (loss) before income taxes ) ) Income tax expense (benefit) ) ) Net earnings (loss) $ $ ) $ $ ) Weighted average units outstanding: Basic Diluted Net earnings (loss)per common unit Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) See accompanying Notes to Condensed Consolidated Financial Statements 4 Table of Contents Stewart & Stevenson LLC and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended July 31, 2010 August 1, 2009 (In thousands) Operating activities Net earnings (loss) $ $ ) Adjustments to reconcile net earnings (loss) to net cash provided by operating activities: Amortization of deferred financing costs Other non-cash items ) Depreciation and amortization Change in operating assets and liabilities: Accounts receivable, net Recoverable costs and accrued profits not yet billed ) Inventories, net ) Accounts payable ) Accrued payrolls and incentives ) Billings in excess of incurred costs Customer deposits ) Other current assets and liabilities ) Other, net ) ) Net cash provided by operating activities Investing activities Capital expenditures ) ) Additions to rental equipment ) ) Disposals of property, plant and equipment, net 18 Net cash used in investing activities ) ) Financing activities Change in short-term notes payable Deferred financing costs - ) Changes in long-term revolving loans ) ) Distributions to shareholders for tax obligations ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash ) Increase in cash and cash equivalents Cash and cash equivalents, beginning of fiscal period Cash and cash equivalents, end of fiscal period $ $ Cash paid for: Interest $ $ Income taxes $ $ See accompanying Notes to Condensed Consolidated Financial Statements 5 Table of Contents Stewart & Stevenson LLC and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1. Company Overview Stewart& Stevenson LLC, headquartered in Houston, Texas, was formed for the purpose of acquiring from Stewart& Stevenson Services, Inc. and its affiliates on January23, 2006 substantially all of their equipment, aftermarket parts and service and rental businesses that primarily served the oil and gas industry.Unless otherwise indicated or the context otherwise requires, the terms “Stewart & Stevenson,” the “Company,” “we,” “our” and “us” refer to Stewart& Stevenson LLC and its subsidiaries. We are a leading designer, manufacturer and marketer of specialized equipment and provide aftermarket parts and service to the oil and gas and other industries. Our diversified product lines include equipment for well stimulation, well servicing and workover rigs, drilling rigs, coiled tubing, cementing, nitrogen pumping, power generation and electrical systems as well as engines, transmissions and material handling equipment. We have a substantial installed base of equipment, which provides us with significant opportunities for recurring, higher-margin aftermarket parts and service revenues and also provide rental equipment to our customers. Note 2. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in accordance with Rule 10-01 of Regulation S-X for interim financial statements and do not include all information and footnotes required by United States (“U.S.”) generally accepted accounting principles (“GAAP”) for complete financial statements.However, the information furnished herein reflects all normal recurring adjustments which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented.The results of operations for the three and six months ended July 31, 2010 are not necessarily indicative of the results that will be realized for the fiscal year ending January 31, 2011. These condensed consolidated financial statements should be read in conjunction with our Annual Report on Form 10-K and the notes thereto for the year ended January 31, 2010. Use of Estimates and Assumptions: The preparation of financial statements in conformity with U.S. GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results may differ from these estimates. Fiscal Year: Our fiscal year begins on February 1 of the year stated and ends on January 31 of the following year.For example, our “Fiscal 2010” commenced on February 1, 2010 and will end on January 31, 2011.We report results on the fiscal quarter method with each quarter comprising approximately 13 weeks. The second quarter of Fiscal 2010 commenced on May 2, 2010 and ended on July 31, 2010. Consolidation:The consolidated financial statements include the accounts of Stewart & Stevenson LLC and all enterprises in which we have a controlling interest.All intercompany accounts and transactions have been eliminated. We do not have any variable-interest entities. Note 3. Comprehensive Income Total comprehensive income was as follows: For the Three Months Ended For the Six Months Ended July 31, 2010 August 1, 2009 July 31, 2010 August 1, 2009 (In thousands) Net earnings (loss) $ $ ) $ $ ) Currency translation (loss) gain ) Comprehensive income (loss) $ $ ) $ $ Translation adjustments resulting from changes in exchange rates are reported in other comprehensive income.As of July 31, 2010, and August 1, 2009, the entire accumulated other comprehensive income (loss) balance consisted of currency translation adjustments. Foreign currency transaction exchange gains (losses) are recorded in other income, net in the consolidated statements of operations. We recorded exchange losses of $0.0 million and $0.1 million during the three and six months ended July 31, 2010, respectively, and an exchange loss of $0.3 million and an exchange gain of $0.2 million during the three and six months ended August 1, 2009, respectively. 6 Table of Contents Stewart & Stevenson LLC and Subsidiaries Notes to Condensed Consolidated Financial Statements - Continued (Unaudited) On January 10, 2010, the Venezuelan Government devalued its currency from 2.15 Bolivars per U.S. dollar to 4.30 Bolivars per U.S. dollar (“the official rate”) and the Venezuelan economy has since been designated as hyperinflationary.We have historically utilized the official rate for our Venezuelan operations and will continue to monitor future developments as they may relate to the impact from hyperinflationary currency fluctuations.As such, we used the official rate to translate our Venezuelan subsidiary’s financial statements in prior years. Beginning February 1, 2010, we utilize the U.S. dollar as the functional currency for our Venezuelan subsidiary and remeasure its financial statements into U.S. dollars at the official rate.Accordingly, using “hyperinflationary accounting,” we recognize the related losses or gains from such remeasurement of its balance sheet in the consolidated statements of its operations.During the three and six months ended July 31, 2010, the official rate for Venezuela did not fluctuate significantly.As a result, the effect of remeasuring our Venezuelan subsidiary was insignificant. Note 4. Segment Data Our reportable operating segments are based on the types of products and services offered and are aligned with our internal management structure.Intra-segment revenues and costs are eliminated, and operating profit (loss) represents earnings (loss) before interest and income taxes. Our reportable segments include: Equipment – This segment designs, manufactures, constructs and markets equipment for well stimulation, coiled tubing, cementing, nitrogen pumping, power generation and electrical systems as well as workover rigs, drilling rigs, service rigs and related equipment, serving the oil and gas industry.This segment also sells engines, transmissions and material handling equipment for well servicing, workover, drilling, pumping and other applications for a wide range of other industries. Aftermarket Parts and Service – This segment provides aftermarket parts and service for products manufactured by us, and others, to customers in the oil and gas industry as well as customers in the power generation, marine, mining, construction, commercial vehicle and material handling industries. Rental – This segment provides equipment on a short-term rental basis, including generators, material handling equipment and air compressors, to a wide range of end-markets. Corporate – This segment includes administrative overhead normally not associated with the specific activities within the operating segments.Such expenses include legal, finance and accounting, internal audit, human resources, information technology and other similar corporate office costs. 7 Table of Contents Stewart & Stevenson LLC and Subsidiaries Notes to Condensed Consolidated Financial Statements - Continued (Unaudited) Certain general and administrative costs which are incurred to support all operating segments are allocated to the segment operating results presented. Operating results by segment are as follows: For the Three Months Ended For the Six Months Ended July 31, 2010 August 1, 2009 July 31, 2010 August 1, 2009 (In thousands) Sales Equipment $ Aftermarket parts and service Rental Total sales $ Operating profit (loss) Equipment $ Aftermarket parts and service Rental Corporate ) Total operating profit $ $ ) $ $ Operating profit percentage Equipment 8.8 % 3.7 % 7.5 % % Aftermarket parts and service Rental Consolidated 6.2 % ) % 3.7 % % Note 5. Long-Term Debt As of July 31, 2010 January 31, 2010 (In thousands) Other debt $ $ Revolving credit facility Unsecured senior notes Total Less:current portion of other debt ) ) Long-term debt, net of current portion $ $ Other debt: Other debt includes certain secured loans within our South American operations, a floor plan financing agreement and other equipment loans.The restricted cash on our balance sheet relates to collateral securing certain of this debt. Revolving Credit Facility: The revolving credit facility is a $250.0 million asset-based facility, which matures in February 2012, and is secured by substantially all accounts receivable, inventory and property, plant and equipment and provides for borrowings at LIBOR plus a margin ranging from 1.25% to 2.00% per annum, based on our leverage ratios, as specified in the credit agreement.The revolving credit facility has a $25.0 million sub-facility to be used by our Canadian subsidiary.As of July 31, 2010, borrowings under the facility bear interest at a weighted average interest rate of LIBOR plus 1.5%, or 2.42%.A commitment fee of 0.30% to 0.375% per annum is payable on all unused portions of the revolving credit facility based on our leverage ratios.Interest payments are due monthly, or as LIBOR contracts expire.The revolving credit facility also has a $30.0 million sub-facility which may be used for letters of credit. The credit agreement limits available borrowings to certain percentages of our assets. As of July 31, 2010, there were $23.5 million of letters of credit outstanding.Based on the outstanding borrowings, letters of credit issued and the terms of the asset-based revolving credit facility, our available borrowing capacity was approximately $90.5 million at July 31, 2010. 8 Table of Contents Stewart & Stevenson LLC and Subsidiaries Notes to Condensed Consolidated Financial Statements - Continued (Unaudited) Unsecured Senior Notes: The $150.0 million of unsecured senior notes bear interest at 10% per annum and mature in July 2014. The revolving credit facility and the senior notes contain financial and operating covenants with which we must comply during the terms of the agreements.These covenants include the maintenance of certain financial ratios, restrictions related to the incurrence of certain indebtedness and investments, and prohibition of the creation of certain liens.We were in compliance with all covenants as of July 31, 2010. The financial covenant for the revolving credit facility requires that we maintain a fixed charge coverage ratio, as defined in the agreement, of at least 1.1 to 1.0; however, this covenant does not take effect until our available borrowing capacity is $30.0 million or less.The financial covenant for the senior notes indenture requires that, were we to incur additional indebtedness (subject to various exceptions set forth in the indenture), after giving effect to the incurrence of such additional indebtedness, we have a consolidated coverage ratio, as defined in the indenture, of at least 2.5 to 1.0. We incurred and capitalized legal and financing costs associated with establishing the revolving credit facility and the issuance of the unsecured senior notes.These deferred financing costs are being amortized over the terms of the credit facility and senior notes of five years and eight years, respectively, as a component of interest expense, net in the consolidated statements of operations.As of July 31, 2010, $4.7 million of unamortized deferred financing costs were included in the balance sheet. The estimated fair value of our senior notes is based on unadjusted quoted market prices from an active market (Level 1 inputs). At July 31, 2010, our senior notes with a carrying value of $150.0 million had a fair value of $147.9 million. Guarantor entities:The senior notes were co-issued by Stewart & Stevenson LLC and Stewart & Stevenson Funding Corp. and are guaranteed by all of our subsidiaries except one domestic subsidiary, one subsidiary in Canada and two subsidiaries in South America. Stewart & Stevenson LLC and all of its subsidiaries except one domestic subsidiary, one subsidiary in Canada and two subsidiaries in South America are co-borrowers on the $250.0 million revolving credit facility. The following condensed consolidated financial statements present separately the financial position, results of operations and cash flows of the co-issuers/guarantors (“Guarantor Entities”), and all non-guarantor subsidiaries of the Company (“Non-Guarantor Entities”) based on the equity method of accounting. 9 Table of Contents Stewart & Stevenson LLC and Subsidiaries Notes to Condensed Consolidated Financial Statements - Continued (Unaudited) Condensed Consolidating Balance Sheets As of July 31, 2010 (Unaudited) Guarantor Entities Non-Guarantor Entities Eliminations Consolidated Totals (In thousands) Current assets $ $ $
